DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 3/15/22 have been fully and carefully considered.
The claim objections under 35 USC 112(b)/(d) are withdrawn in light of applicant’s arguments and amendments.
Regarding the claim rejections under 35 USC 102 related to Genser (US 4,738,295), applicant argues the independent claims 1 and 8, as amended, include limitations that Genser fails to anticipate (see arguments page 6, last section, through page 7, 3rd paragraph) is persuasive in part, because as amended Genser does not explicitly teach a controller. 
However applicant point out that immersion depth of the evaporator flask of Genser depends upon buoyancy of the flask and the flask is not actively immersed by a controller in response to a fluid medium level in the heating bath (see arguments page 7, first full paragraph), this is not found persuasive, as Genser includes multiple measurement of height ‘y’ of fluid in flask and height ‘h’ of fluid in bath (see Fig 1), and Genser provides multiple sensors to measure this (measured via angle or light beam barriers or electrical resistor, Genser, column 1, line 65 through column 2, line 4), and Genser controls dipping depth to associated with height ‘h’ of liquid in vessel and adjusting fill of heat exchange liquid (Genser, column 2, line 45 through line 51), therefore one of ordinary skill in the art upon consulting Genser recognizes the importance of controlling both heights accordingly.
Applicant further argues Yoshida (US 4,780,295) further does not describe the controller that determines level of the heating bath and to automatically control the dipping depth of the evaporator flask depending on the level (see arguments page 8, last paragraph through page 9, 3rd full paragraph), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that neither Genser nor Yoshida singularly or in combination teach or predict active controller that determines the level of the heating bath and automatically actively controls and defines dipping depths of the flask into the bath in dependence on fluid medium level of the heating bath (arguments page 9, last paragraph), this is not found persuasive, because Genser actively teaches measuring both liquid level inside the flask and inside the bath, and manually adjusting dipping depth in response, whereas Yoshida teaches utilizing a controller to adjust dipping depth to move flask into appropriate place, therefore one having ordinary skill in the art would have found obvious before the effective filing date to modify the manual adjustments of Genser via the teachings of Yoshida to include controller which actively measures heights and controls the system in response to achieves improved control.
New rejections under 35 USC 112(a) are necessitated by amendment.
This action will be made Final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 7 and 14-15, claim 7, as amended, recites “an actuator configured for vertical movement of the evaporator flask into the heating bath” however upon consulting the specification, in [0029] and [0057] the phrase, “the lift is preferably actuated” and “actuation of lift 30” only provides originally disclosed support for “lift” that provides “actuation” however nowhere in the description is there clear support for a component “actuator” separate from “lift”. Relatedly in claim 15, “the actuator tilts” does not have support for the same reason.
Regarding claims 16-17, the phrase “control dipping depth of the evaporator flask into the heating bath at a depth greater than a buoyance level of the evaporator flask in the heating bath”. In the specification at [0064] recites “As soon as the evaporator flask dips into the heating medium, a buoyancy force is also generated. The buoyancy force corresponds to the weight force of the displaced water. By means of force sensors in the feet of the heating bath (balance), an increase in weight can thus be detected. Here too, a conclusion about the size of the flask can be drawn in conjunction with the distance travelled.” Therefore while this incidentally may occur as described, the specification does not provide explicit support for the interaction of the controller actively controlling depth for “buoyance level” which is not mentioned in the description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genser (US 4,738,295) as applied above and further in combination with Yoshida et al (US 4,780,178).
With regard to claim 1, Genser teaches a rotary evaporator comprising an evaporator flask (3) and a heating bath (24), wherein the evaporator flask can be dipped into the heating bath, further comprising a potentiometer (14) for controlling the dipping depth of the evaporator flask into the heating bath, wherein the potentiometer (14) is designed to determine the level of the heating bath (h) and fluid inside flask (y) (measured via angle or light beam barriers or electrical resistor, column 1, line 65 through column 2, line 4), and wherein the potentiometer (14) is designed to control the dipping depth of the evaporator flask into the heating bath on the basis of the level of the heating bath (h) (see figures 1-2; column 2, line 19 to column 4, line 63).
However Genser does not teach wherein the system comprises controller for controlling dipping depth of the evaporator flask into the heating bath based upon level of the heating bath.
Yoshida teaches a rotary evaporator with a control system (see title, abstract), Yoshida teaches a lift 110 with motor 111 serving as actuator is provided for rotary evaporator enabling vertical movement for supporting and placing the evaporator body into its vertical position, the lift controlling by controlling apparatus 20 via motor driver 122 (see Fig 3, column 4, line 56 through column 6, line 7).
Therefore it would have been obvious to one having ordinary skill in the art before the effective to modify the rotary evaporator of Genser to further include lift as taught by Yoshida because Yoshida advantageously teaches the lift enables vertical movement for supporting and placing the evaporator body into its vertical position because Genser actively teaches measuring both liquid level inside the flask and inside the bath, and manually adjusting dipping depth in response, whereas Yoshida teaches utilizing a controller to adjust dipping depth to move flask into appropriate place, therefore one having ordinary skill in the art would have found obvious before the effective filing date to modify the manual adjustments of Genser via the teachings of Yoshida to include controller which actively measures heights and controls the system in response to achieves improved control.

With regard to claim 2, Genser teaches wherein the dipping control device (14) is designed to determine the level of the heating bath (h) as determined from the bottom as shown in Fig 1 (measured via angle or light beam barriers or electrical resistor, column 1, line 65 through column 2, line 4).
With regard to claim 3, Genser teaches the dipping control device is set up to determine filling level (y) of the evaporator flask 3 and controls dipping depth of the evaporator flask based upon filling level (y) of flask 3 (see figures 1-2; column 2, line 19 to column 4, line 63).
With regard to claim 4-6 and 13, Genser teaches the level of the heating bath (h) is measured with sensors (measured via angle or light beam barriers or electrical resistor, column 1, line 65 through column 2, line 4).
With regard to claim 7, Genser teaches all limitations as set forth above, however Genser does not teach the system comprising moving device for the vertical movement of the evaporator flask.
With regard to claim 14, in modified Genser, the lift 110 of Yoshida comprises integrated actuator motor 111 that would selectively move the flask vertically under the controller control.
With regard to claim 15, in modified Genser, the lift 110 of Yoshida comprises integrated actuator motor 111, and in Genser pivot axis 12 would be obvious to modify in the combination to ensure the same pivot rotation is achieved in the combination to achieve the desired teachings of pivoting of Genser (see Genser, column 3, line 7 through line 27).
With regard to claim 16, in modified Genser, the lift 110 of Yoshida comprises integrated actuator motor 111 that would selectively move the flask vertically under the controller control, and the position is determined by “operator” (see Yoshida column 5, line 45 through line 65), therefore the operator would determine a position that can be below buoyancy point of the flask in the bath, and to automate the manual process would have been obvious based upon operator decision for heating.

With regard to claim 8, Genser teaches a method of controlling a rotary evaporator wherein the rotary evaporator comprising an evaporator flask (3) and a heating bath (24), wherein the evaporator flask can be dipped into the heating bath, further comprising a dipping control device (14) for controlling the dipping depth of the evaporator flask into the heating bath, wherein the dipping control device is set up to determine filling level (y) of the evaporator flask 3 and controls dipping depth of the evaporator flask based upon filling level (y) of flask 3; wherein the dipping control device (14) is designed to determine the level of the heating bath (h) (measured via angle or light beam barriers or electrical resistor, column 1, line 65 through column 2, line 4), and wherein the dipping control device (14) is designed to control the dipping depth of the evaporator flask into the heating bath on the basis of the level of the heating bath (h) (see figures 1-2; column 2, line 19 to column 4, line 63).
However Genser does not teach wherein the system comprises controller for controlling dipping depth of the evaporator flask into the heating bath based upon level of the heating bath.
Yoshida teaches a rotary evaporator with a control system (see title, abstract), Yoshida teaches a lift 110 with motor 111 serving as actuator is provided for rotary evaporator enabling vertical movement for supporting and placing the evaporator body into its vertical position, the lift controlling by controlling apparatus 20 via motor driver 122 (see Fig 3, column 4, line 56 through column 6, line 7).
Therefore it would have been obvious to one having ordinary skill in the art before the effective to modify the rotary evaporator of Genser to further include lift as taught by Yoshida because Yoshida advantageously teaches the lift enables vertical movement for supporting and placing the evaporator body into its vertical position because Genser actively teaches measuring both liquid level inside the flask and inside the bath, and manually adjusting dipping depth in response, whereas Yoshida teaches utilizing a controller to adjust dipping depth to move flask into appropriate place, therefore one having ordinary skill in the art would have found obvious before the effective filing date to modify the manual adjustments of Genser via the teachings of Yoshida to include controller which actively measures heights and controls the system in response to achieves improved control.

With regard to claim 9, Genser teaches the system comprises sensors for measuring (measured via angle or light beam barriers or electrical resistor, column 1, line 65 through column 2, line 4); the method comprising determining filling level (y) of evaporator flask (3) using the sensors, determining filling level (h) of heating bath using the sensors, and controlling the depth via dipping control device (14) (see figures 1-2; column 2, line 19 to column 4, line 63).
With regard to claim 10, Genser teaches wherein the dipping control device (14) is designed to determine the level of the heating bath (h) as determined from the bottom as shown in Fig 1 and control the process as a result (measured via angle or light beam barriers or electrical resistor, column 1, line 65 through column 2, line 4).
With regard to claim 12, Genser teaches wherein medium level is adjusted in response to advancing evaporation rates by adding liquid (See column 4, line 1-45).
Yoshida teaches a rotary evaporator with a control system (see title, abstract), Yoshida teaches a lift 110 with motor 111 serving as actuator is provided for rotary evaporator enabling vertical movement for supporting and placing the evaporator body into its vertical position, the lift controlling by controlling apparatus 20 via motor driver 122 (see Fig 3, column 4, line 56 through column 6, line 7).
Therefore it would have been obvious to one having ordinary skill in the art before the effective to modify the rotary evaporator of Genser to further include lift as taught by Yoshida because Yoshida advantageously teaches the lift enables vertical movement for supporting and placing the evaporator body into its vertical position because Genser actively teaches measuring both liquid level inside the flask and inside the bath, and manually adjusting dipping depth in response, whereas Yoshida teaches utilizing a controller to adjust dipping depth to move flask into appropriate place, therefore one having ordinary skill in the art would have found obvious before the effective filing date to modify the manual adjustments of Genser via the teachings of Yoshida to include controller which actively measures heights and controls the system in response to achieves improved control.
With regard to claim 17, in modified Genser, the lift 110 of Yoshida comprises integrated actuator motor 111 that would selectively move the flask vertically under the controller control, and the position is determined by “operator” (see Yoshida column 5, line 45 through line 65), therefore the operator would determine a position that can be below buoyancy point of the flask in the bath, and to automate the manual process would have been obvious based upon operator decision for heating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772